I íMURRAY, J.,
DISSENTS WITH REASONS.
A genuine issue of material fact exists as to whether Mr. Cager’s injuries arose out of an employment-rooted dispute. This case is similar to Benoit v. Capitol Manufacturing Co., 617 So.2d 477 (La.1993). In Benoit, the Louisiana Supreme Court held that a fight between two employees over whether the door to their place of employment should be left open or closed was employment rooted. The Court reasoned that the temperature of the workplace was an employment issue.
By analogy, the instant dispute between two Loomis employees over driving conditions can be classified as employment rooted. Given that the Loomis employees were required to ride together in the armored truck to conduct their job duties, this could be an employment issue. It follows then that Mr. Cager may be able to establish at trial that the intentional tort was committed by his co-worker within the course and scope of employment. For this reason, I respectfully dissent.